                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION

FRANK TREADWAY, et al.,
Plaintiffs,
                                                               Civil Action No. 5:16-cv-12149
                                                               Honorable Irene C. Berger
v.

BLUESTONE COAL CORP.,
BLUESTONE INDUSTRIES, INC., and
MECHEL BLUESTONE, INC.
Defendants.

                                       JUDGMENT ORDER

       Pending before the Court are Plaintiffs’ Motion to Enforce Settlement (ECF Doc. # 43)

and Notice for Entry of Judgment (ECF Doc. # 44). For the reasons set forth herein, the Court

ENTERS judgment against the Defendants in the amount of $599,101.42 as of March 28, 2019,

in addition to such further daily penalties as may accrue after this date, in lieu of the legal rate of

interest, at the rate of $1,000.00 per day that each payment to the common fund, class

representatives, or class administrator is late, and incorporating by reference the March 5, 2019

Order of this Court, consistent with the agreement of the Parties, as follows:

       1.      On March 5, 2019, the Court entered a final order (ECF Doc. # 42) (“March 5

Order”) setting forth and approving the terms of the settlement in this case.

       2.      The Defendants have failed to make payment according to the schedule agreed

upon by the Parties and adopted in the March 5 Order and set forth in the Plaintiffs’ Notice for

Entry of Judgment (ECF Doc. # 44).

       3.      On March 28, 2019, the Court heard testimony from the Defendants expressing

their agreement to the judgment offered and proposed by the Plaintiffs in this matter in the

Notice for Entry of Judgment (ECF Doc. # 44).
        4.      As of March 28, 2019, the Defendants had failed to pay $328,433.75 that was

then due under the March 5 Order.

        5.      Pursuant to the terms of the final settlement, the Defendants are also due to make

another payment of $260,667.67 to the common fund, and a payment of $10,000.00 to the class

representatives, on or before June 23, 2019, by cashier’s checks to Mountain State Justice as

class administrator, for conveyance to the class members in accordance with the Mediated

Settlement Agreement (ECF Doc. #40-1) and the March 5 Order approving settlement (ECF

Doc. # 42).

        6.      Daily penalties of $1,000.00 per day continued to be assessed as to each

additional day that each payment is late to the common fund, class representatives, or class

administrator under the approved settlement.

        7.      As of March 28, 2019, the total sum outstanding under the settlement was

$328,433.75 due immediately and $270,667.67 due on or before June 23, 2019, in addition to

any further daily penalties assessed based on late payments.

        WHEREFORE, for the foregoing reasons, the Court ENTERS judgment for all sums

due under the March 5 Order and by order of this Court, totaling $599,101.42 as of March 28,

2019, in addition to such further daily penalties as may accrue thereafter at the rate of $1,000.00

per day that each payment continues to be late. Further, this Court shall retain jurisdiction over

this case in order to ensure that the Defendants fully comply with this Judgment and do not

interfere with the Plaintiffs as to its execution.

ENTERED ___________________

                                                      ____________________________________
                                                             Honorable Irene C. Berger
                                                               U.S. District Judge
Prepared by:

/s/ Samuel B. Petsonk
Samuel B. Petsonk (WVSB # 12418)
Bren J. Pomponio (WVSB # 7774)
Mountain State Justice, Inc.
223 Prince Street, Beckley, WV 25801
Phone: (681) 207-7510
Fax: (681) 207-7513
Email: sam@msjlaw.org
bren@msjlaw.org
